Case 18-24151-GLT               Doc 274-1 Filed 07/24/20 Entered 07/24/20 21:04:41                Desc
                                        Exhibit A Page 1 of 9



                                      AGREEMENT OF SALE

MADE THIS fl day of              JUty’            ,   2020, BY AND BETWEEN, Restland Memorial
Parks, Inc., hereinafter called Seller, with a place of business at 990 Patton Street Ext.,
Monroeville, PA 151464635;
                                                       AND
Muslim Community Center of Greater Pittsburgh (MCCGP), a religious non-profit
organization, hereinafter called Buyer, with a place of business at 233 Seaman Lane,
Monroeville, PA 15146


WITNESSETH THAT: Seller and Buyer, intending to be legally bound, mutually covenant and
agree as follows:


1. PROPERTY CONVEYED. Seller agrees to convey, on the date hereinafter specified, the
RIGHT TO BE INTERRED IN 500 SPECIFIED BURIAL PLOTS described below (the
“Property”): hereinafter Internment Rights, within a defined Parcel #544-H-128 (shown on the
attached map) for these specified locations.


2. NOT A SALE OF REAL PROPERTY. Buyer acknowledges and agrees that this is the sale of
the right to be interred in burial plots and is not a sale of any real property interest.


3. PURCHASE PRICE. Buyer will pay the Seller for the Property and for all obligations specified
in this Agreement, if any, as the full and complete purchase price excluding any applicable sales
tax, the sum of $100,000.00 (the “Purchase Rice”) of the designated space.

       a. 500 Deeded Lots in the designated Muslim section for $100,000 (one hundred thousand
       dollars)

       b. The Purchase Price of the 500 burial lots will include;

                1. the rights of interment in a 4’xS’ burial lot,
                2. a granite marker or other such marker approved by BUYER designating the
                    Property to be the Muslim section,



Restland Initials      4 C1s                                            MccGP InWals_________________



Purchase Agreement between Restland Memorial Park and MCCGP                                 Page 1 of 8
                                           EXHIBIT "A"
 Case 18-24151-GLT              Doc 274-1 Filed 07/24/20 Entered 07/24/20 21:04:41                      Desc
                                        Exhibit A Page 2 of 9


                3. a map of the Muslim section which depicts placement of the granite marker and
                     the 500 designated burial lots in the Muslim section;

       c. The parcel of land designated for the Muslim section is approximately        1,4
                                                                                             acres. After
       survey & pinning, a specific boundary map will be supplied labelled with the designated              1/2


       acres and the available adjacent land remaining.

       d. Property prices will remain in effect for the first 5 years if additional burial lots are
       purchased in the adjacent 1% acres of available land.

4. PROPERTY PAYMENT: Purchase Price will be made by Buyer to Seller according to the
following schedule:

         a. $10,000.00 upon the execution of this agreement; this deposit shall be placed in an
         escrow account and held by Debtor’s Counsel until closing. This payment shall be non-
         refundable unless the sale is not approved by the Bankruptcy Court.
         b. $50,000.00 upon the approval of the sale by the Bankruptcy Court in Bankruptcy Case
         No. 18-24151-GLT. This payment shall be paid at or after the hearing on the approval of
         the sale.
         c. The above initial installment of $60,000 upon the execution of this Agreement will
         entitle Buyer, cemetery lot deeds of 300 burial spaces in the designated Muslim section.
         d. $ 40,000.00 to be paid in full within one (1) year of the execution of this agreement.
         e. The buyer shall make 10 equal payments of $4,000 commencing on the 3001 day
         anniversary of the settlement of this approved transaction.
         f. Additional 20 cemetery lot deeds will be assigned as purchased with each monthly
         installment.
         g. Upon default of any payment, the payments set forth in paragraph 3 (e) above for more
         than 30 days, the seller may charge a late penalty at the rate of 2.5% of the delinquent
         amount.

5. TAXES. Seller will pay all property taxes associated with ownership of the Property and
accrued.

6. DELIVERY. Upon payment of the escrowed deposit money to be released under the terms
set forth above; MCCGP, Religious Organization 501 (c)(3) will be entitled to a cemetery lot

Restland Initials   MA                                                       cco Initials_______________



Purchase Agreement between Restland Memorial Park and MCCGP                                      Page 2 of 8
 Case 18-24151-GLT             Doc 274-1 Filed 07/24/20 Entered 07/24/20 21:04:41                 Desc
                                       Exhibit A Page 3 of 9


Deed of 300 spaces. Also as stated 3(f) additional deeds will be presented to BUYER with each
installment paid.

RESTLAND will issue separate cemetery lot Deed(s) to BUYER; The Buyer will then distribute
to individual members of MCCGP, a Religious Organization 501 (c)(3). They will then be
presented to Restland Memorial Parks, Inc and an individual deed will be replaced in the family
name and documented in the Lot book for the designated Muslim section.

RESTLAND also represents that the Property rights as set forth in this Agreement shall be
conveyed free and clear of all liens, indebtedness, liabilities and is and shall be contingent upon
the entry of an Order of the U.S. Bankruptcy Court in Bankruptcy Case No. 16-24151-GLT as
set forth above.

7. ADDITIONAL COSTS. Buyer or its designee agrees to pay Restland an additional $900.00
for the opening and dosing of each burial plot purchased pursuant to this Agreement for the first
five (5) years. Thereafter, the seller may re-negotiate or charge its prevailing price for this
service.

    a. Additional fee of $300 per opening and closing will be added on a Saturday and/or
         Sunday interments.
    b. Restland Memorial Parks, Inc. will inter the remains within 24 hours of notice of the
         deceased. NOTE: No burials will occur after 3:30pm, they will be performed the next
         day.
    c.   Burial options permitted are: Burial in casket, Burials in casket plus vault, Green Burial.


B. RIGHT OF FIRST REFUSAL. RESTLAND grants to MCCGP a right of first refusal to
purchase an additional 1500 burial lots (rights of interment) within the 2 acre land to be set
aside and designated as a Muslim section in an area abutting and contiguous to the Property
that is the subject of this Agreement. Said 1,500 burial lots can be purchased in parcels as the
Parties may agree. At any time after the first 5 years, additional terms of purchase, including the
purchase price, terms of payment, etc., to be agreed to by the Parties when the right of first
refusal is exercised.

The right of first refusal may be exercised upon either of the following events:


Restland Inilials________________                                      MccGP injijais________________


Purchase Agreement between Resliand Memorial Park and MCCGP                              Page 3 of 8
 Case 18-24151-GLT             Doc 274-1 Filed 07/24/20 Entered 07/24/20 21:04:41                    Desc
                                       Exhibit A Page 4 of 9


      a. RESTLAND has a bona-fide offer to purchase a lot or lots in the land to be set aside as
         a Muslim burial site; or
      b. BUYER delivers to RESTLAND a written intention to exercise the right of first refusal.



9. OBLIGATIONS.


      a. Seller shall be obligated to maintain the property by culling the grass and conducting
           any other maintenance within the course and scope of its business practices.

      b. All above agreement conditions will stay valid regardless of ownership of Restland
           Memorial Parks, Inc.

     c. Seller shall be obligated to survey and pin the 500 SPECIFIED BURIAL PLOTS, for
           these specified locations. This survey and pinning shall be at the expense of the Seller.
           The Seller shall be required to erect a marker indicating that the 500 lots are a
           segregated space for people who practice the Islamic religion.

     d. Seller shall erect that marker within 120 days of the first burial in that section. Seller shall
        not be required to spend more than $1,000.00 for the marker. Seller shall provide Buyer
           of the intended design of the marker. Buyer shall have 30 days to elect to spend more
           than the $1,000.00 allowance for the marker. In that event, Buyer shall have 15 days to
           arrange for the additional payment in excess of the $1,000.00 allowance for the marker.
           If Buyer fails to make the election to spend additional funds or if it fails to arrange for the
           additional payment(s), Seller may elect to erect the marker for its $1,000.00 allowance.

     e. Restland Memorial Parks, Inc. will offer and provide headstones and related services at
           competitive and fair market prices. Buyer shall not purchase and erect any decoration,
           religious adornment or improvement or any signs without prior approval of the Seller,
           Restland Memorial Parks, Inc., and these decorations, religious adornment or
           improvement or any signs erected by the Buyer are subject to the rules and regulations
           of the Cemetery.

     f.    Easement of necessity and access rights. Buyer and Seller shall cooperate to secure
           any and all easements, rights of way, consents, amendments, variances, permits and or

Resiland Initials   MAL       f)                                           ccc Initials_______________

Purchase Agreement between Restland Memorial Park and MCCGP                                   Page 4 of 8
 Case 18-24151-GLT            Doc 274-1 Filed 07/24/20 Entered 07/24/20 21:04:41                  Desc
                                      Exhibit A Page 5 of 9


           approvals from third parties as are necessary in order to permit Buyer to have ingress
           and egress to and full use, visitation, beautifying, repairing and protecting of the graves
           in the manner and for the purposes contemplated by Buyer, to be exercised at
           reasonable times and in reasonable manner.

     g. Buyer is responsible for the live fence (shrubs) around the designated section.



10. NOTICES. Any notices between the parties hereto shall be in writing and may be served in
the manner provided by law for the service of process in equity or may be mailed by certified or
registered mail to either party at the respective addresses above set forth. If mailed, such
notices shall be deemed effectively given as of the second business day after the date of
posting.


11.TIME IS OF THE ESSENCE. Should performance hereunder not be completed by the date
above provided for, either party shall thereupon have the right, upon written notice to the other
party, to declare time to be of the essence of this Agreement and to fix the date, time and place
of final settlement. Such notice shall be given not less than five (5) days prior to such date of
final settlement. Each party shall complete performance hereunder strictly in accordance with
the terms of such notice.


12. RECORDING. This Agreement shall not be recorded in the Office for the Recorder of Deeds
or in any other office or place of public record and if Buyers cause or permit this Agreement to
be recorded, Seller may elect to treat such act as a breach of this Agreement.


13. ASSIGNMENT. This Agreement shall be binding upon the parties, their respective heirs,
personal representatives, guardians and successors, and to the extent assignable, on the
assigns of the parties hereto, it being expressly understood, however, that Buyer shall not
transfer or assign this Agreement without the written consent of Seller.


14. PERPETUAL CARE! ENDOWMENT FUND: Restland Memorial Parks, Inc has a
Perpetual/Endowment Care Trusts. These trusts are established for the purpose of investing
funds so that the eamings can be used for the repair and overall maintenance of all that’s


Restland Initials   /4/I/1L) Yh                                         MccGP nitiais_______________


Purchase Agreement between Restland Memorial Park and cco                                  Page 5 of 8
 Case 18-24151-GLT             Doc 274-1 Filed 07/24/20 Entered 07/24/20 21:04:41             Desc
                                       Exhibit A Page 6 of 9


related to the cemetery, including the lots, graves, sewers systems, enclosures, and necessary
buildings. The cemetery is required to deposit a portion of the proceeds from the sale of each
cemetery lot into the trust.


15. DEFAULT. Upon default of Buyer or Seller, either party shall have all legal and equitable
remedies available to them to enforce this Agreement as allowed by the Common Law and the
laws of the Commonwealth of Pennsylvania.


16. INTERPRETATION AND VENUE. This contract shall be interpreted by the laws of
Pennsylvania and the parties agree that venue is appropriate in the following courts: if Seller, a
Debtor, remains and is subject to the governing laws and provisions of the Bankruptcy Code,
the United States Bankruptcy Court for the Western District of Pennsylvania; or under any other
circumstance, the Court of Common Pleas of Allegheny County of Pennsylvania shall be the
only venue to bring an action for breach by the Seller against the Buyers.


17. Mediation. In the event of a dispute, the parties agree to promptly and in good faith
attempt to resolve the dispute through negotiations. If such negotiations are
unsuccessful, the parties agree to submit their dispute to a mediator, who will be
selected by mutual agreement of the parties. Such mediation shall be a precondition to
the filing of any lawsuit by either of the parties.


18. RULES AND REGULATIONS OF SELLER. Buyer agrees that all rights conveyed under this
Agreement are subject to the currently existing rules and regulations of Seller which are on file
and are available for examination by the Buyer.


19. CERTAIN RIGHTS. Notwithstanding anything in this Agreement to the contrary, Buyer is
afforded certain specific rights of cancellation and refund under Pennsylvania laws governing
sales of future interment rights. (63 Pa. Stat. Sections 480.1 to 480.480).


20. INTEGRATION, NO ORAL MODIFICATION. This Agreement completely expresses and
integrates all of the terms in agreement between the Parties. This Agreement constitutes the
entire contract between the parties hereto and there are no other understandings, oral or


Restland Initials   /4,4 L) C                                        ccop Initials________________



Purchase Agreement between Restland Memorial Park and MCCGP                            Page 6 of 8
 Case 18-24151-GLT             Doc 274-1 Filed 07/24/20 Entered 07/24/20 21:04:41              Desc
                                       Exhibit A Page 7 of 9


written, relating to the subject matter hereof. This Agreement may not be changed, modified or
amended, in whole or in part, except in writing, signed by all parties. Buyer and Seller
acknowledge that they have read and understand the notices and explanatory information
regarding this Agreement.




Restland Initials                                                   MGP Initials     \ckd,/’
Purchase Agreement between Restland Memorial Park and MCCGP                           Page 7 of 8
 Case 18-24151-GLT                      Doc 274-1 Filed 07/24/20 Entered 07/24/20 21:04:41     Desc
                                                Exhibit A Page 8 of 9




   EESTLAND MMQRIAL PARK
   @ Cross
   J   Tr8nS figuration
   M MlIItary•Veterari
   N 5ermonQnmeMount
   T Catholic Section


         Whose Final Resting Place is




    Garden oFThne
    also -2 space
    Mausoleum
   New Temple
   Of All
   Faiths




   endUapel
                        St.Franc is



Parcel #544-H-i 28




Restland Initials                                                       MCCGP initials



Purchase Agreement between Restland Memorial Park and MCCGP                              Page 8 of 8
 Case 18-24151-GLT             Doc 274-1 Filed 07/24/20 Entered 07/24/20 21:04:41           Desc
                                       Exhibit A Page 9 of 9



                                       NOTICE TO PARTIES:
        WHEN SIGNED, THIS AGREEMENT IS A BINDING CONTRACT.
Return by facsimile transmission (FAX) of this Agreement of Sale and all addenda bearing the
signatures of all parties, constitutes acceptance of this Agreement. Upon signing, this is a
binding contract but only subject to the approval of the Bankruptcy Court in Bankruptcy Case
No. 18-24151-GLT. Parties to this transaction are advised to consult an attorney before signing
if they desire legal advice.


                                       icr
BUYER SIGNATURE

DATE: %2jday of                                   2020

PRINTED NAME                Khalid Ajmal
                            President, Muslim Community Center of Greater Pittsburgh.




Seller hereby approves the contract this flWday of                             2020, subject to
Bankruptcy Court Approval.


SELLER         SIGNATURE




DATE:) 2.. dayof

PRINTED NAME                Mark Lehnert,
                            President, Restland Memorial Parks, Inc.




Restland Inilials   /44 t)                                        MccGP initiais________________



Purchase Agreement between Restland Memorial Park and ccop                           Page 9 of 8
